Appeal Dismissed and Memorandum Opinion filed November 1, 2022.




                                        In The

                     Fourteenth Court of Appeals

                               NO. 14-22-00541-CV

                        MATTHEW FAVARD, Appellant

                                         V.
                     LATITUDE MED CENTER, Appellee

               On Appeal from County Civil Court at Law No. 3
                            Harris County, Texas
                      Trial Court Cause No. 1185003

                          MEMORANDUM OPINION

      This attempted appeal is from a judgment signed July 5, 2022, and was
assigned to this court on July 25, 2022, based upon the filing of a document on
July 21, 2022, by appellant which was characterized as a notice of appeal. The
document, however, does not contain the required contents of a notice of appeal.
See Tex. R. App. P. 25.1(d). Further, the record does not reflect it was served on all
parties. See Tex. R. App. P. 25.1(e).
      On September 13, 2022, appellant was ordered to file an amended notice of
appeal in compliance with Rule 25.1 on or before September 23, 2022, or the
appeal was subject to dismissal without further notice on the court’s own motion
for want of jurisdiction. See Tex. R. App. P. 25.1(g), 42.3.

       Appellant has not filed an amended notice of appeal or otherwise responded
to the court’s order. We dismiss the appeal.


                                       PER CURIAM

Panel consists of Justices Spain, Poissant, and Wilson.




                                          2